Citation Nr: 0736997	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The appellant, the remarried widow of the veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant and the veteran were married in June 1966.

3.  The appellant's marriage to the veteran was terminated by 
his death in April 1968, and the appellant was subsequently 
awarded DIC benefits.

4.  The appellant remarried in November 1970 and has been 
married to the same spouse ever since.

5.  At the time of her remarriage, the appellant was 25 years 
old.

5. The appellant's DIC benefits were terminated due to her 
remarriage.




CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as a matter of 
law. 38 U.S.C.A. §§ 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 
3.50, 3.55 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, as will be discussed below, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable. See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the notice and duty to assist provisions is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development. Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death. See 38 
U.S.C.A. § 101(14), 1310, 1311 (West 2002); 38 C.F.R. § 3.5 
(2007).  Generally, a surviving spouse means a person of the 
opposite sex who was legally married to the veteran at the 
time of his death, and has not since remarried. See 38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2007).  

However, the remarriage of the surviving spouse of a veteran 
shall not bar the furnishing of benefits to such person as 
the surviving spouse if the remarriage is void or has been 
annulled by a court of competent jurisdiction, unless the 
annulment was secured through fraud. 38 U.S.C.A. § 103(d)(1).  
Additionally, remarriage shall not bar the furnishing of DIC 
benefits, among others, if the remarriage has been terminated 
by death or divorce, unless the divorce is secured through 
fraud. 38 U.S.C.A. § 103(d)(2).  This was the state of the 
law when the appellant remarried.

The law was subsequently amended effective from January 1, 
2004, to also provide that remarriage after age 57 of the 
surviving spouse of the veteran shall not bar the furnishing 
of DIC benefits, among others, to the surviving spouse of the 
veteran. Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2652, 2673 (2003). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The relevant 
facts in this case are not in dispute.  The appellant and the 
veteran were married in June 1966.  The veteran died in April 
1968.  The appellant subsequently received DIC benefits, 
which were terminated upon her remarriage in November 1970.  
At the time of her remarriage, the appellant was 25 years 
old.  She is still currently married to the same spouse.  As 
such, it is clear that the appellant was under the age of 57 
when she remarried, and she has not tried to claim otherwise.  
The amendment clearly and unambiguously states that the 
remarriage must take place after age 57.  Therefore, the 
appellant must be denied entitlement to DIC benefits as a 
matter of law.

The Board does acknowledge the appellant's assertion that the 
law is discriminatory.  Unfortunately, the Board has no 
option but to decide this case in accordance with the 
applicable law.  Thus, the appellant's claim must be denied.  
The Board may not grant a benefit that the appellant is not 
eligible to receive under statutory law. See Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  In other words, Congress enacts federal 
laws authorizing monetary benefits, and, unless an individual 
meets all of the requirements of a particular law, he or she 
is not entitled to the benefit; and the benefit cannot be 
awarded, regardless of the circumstances. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while 
sympathetic to the appellant's arguments, is unable to find a 
legal basis for restoration of DIC benefits.




ORDER

Entitlement to DIC benefits is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


